      Case 3:20-cv-00605-KAD Document 42 Filed 05/27/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

MARCUS HURDLE                                 :        CIVIL NO. 3:20CV00605 (KAD)
    Petitioner,                               :

      v.                                      :

ROLLIN COOK, ET AL.                           :        MAY 27, 2020
     Respondents.

               RESPONDENTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Respondents respectfully submit to this Court Notice of Judge Meyer’s decision in the matter

of Griffin v. Cook, et. al., docket no. 3:20-CV-589 (JAM), issued on May 26, 2020, which is attached

to this Notice. Griffin is a case in which the petitioner, a sentenced state inmate within the custody of

the Connecticut Department of Correction (DOC), sought release via a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 and alternatively, 28 U.S.C. § 2254 for alleged violations of her Eighth

Amendment rights based on her alleged exposure to the COVID-19 virus while housed at York

Correctional Institution. In Griffin, Judge Meyer considered a virtually identical motion to dismiss by

the respondents based on the petitioner’s failure to exhaust her state court remedies. The court in

Griffin granted the motion to dismiss, holding that “[t]he Second Circuit has ruled that section 2254 is

the exclusive procedural pathway for a sentenced state prisoner’s challenge in federal court to the

execution of her sentence,” and that the petitioner “has not fully exhausted her claims as section 2254

requires.” (Griffin Doc. #31 at 3, 5.) The court also explicitly rejected McPherson v. Lamont, 2020

WL 2198279 (D. Conn. 2020), “because it is not consistent with the Second Circuit’s rulings in James

and Cook, which (as discussed above) require sentenced state prisoners who seek to challenge the

execution of their sentences to proceed under section 2254 rather than section 2241.” (Id. at 6.)

Respondents submit this is highly persuasive authority that should be considered by this Court when

deciding the pending Motion to Dismiss.

                                                   1
      Case 3:20-cv-00605-KAD Document 42 Filed 05/27/20 Page 2 of 2



                                               RESPONDENTS

                                               Commissioner Rollin Cook , et al.


                                               WILLIAM TONG
                                               ATTORNEY GENERAL

                                           BY:___/s/ James W. Donohue_________
                                             James W. Donohue
                                             Assistant Attorney General
                                             110 Sherman Street
                                             Hartford, CT 06105
                                             Federal Bar #ct28566
                                             E-Mail: james.donohue@ct.gov
                                             Tel: (860) 808-5450
                                             Fax: (860) 808-5591


                                          CERTIFICATION


       I hereby certify that on May 27, 2020, a copy of the foregoing was filed electronically. Notice

of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                            ___/s/ James W. Donohue_________
                                              James W. Donohue
                                              Assistant Attorney General




                                                    2
